Case: 19-10727     Document: 00515707082         Page: 1     Date Filed: 01/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 14, 2021
                                  No. 19-10727
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   Tuwana Stevette Gildon,

                                                           Plaintiff—Appellant,

                                       versus

   Nationstar Mortgage, L.L.C.; William Roy Attmore;
   Ras Crane L.L.C.; David Stockman, Substitute Trustee; ARVM-
   5 L.L.C.; Patrick Paul Sicotte, individually; Nesbitt Vassar;
   McCown L.L.P.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-481


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Tuwana Stevette Gildon appeals the dismissal of her civil action
   alleging that her real property was wrongfully foreclosed upon. Finding that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10727      Document: 00515707082           Page: 2   Date Filed: 01/14/2021




                                     No. 19-10727


   Gildon raised only state law claims, the district court dismissed the action for
   lack of subject-matter jurisdiction because there did not exist complete
   diversity between Gildon and the defendants as required to establish
   jurisdiction under 28 U.S.C. § 1332. Gildon timely appealed.
          In her opening brief, Gildon renews her claims that the defendants
   wrongfully foreclosed on and sold her property. However, she briefs no
   argument that the district court erred in concluding that there was no
   diversity jurisdiction over her claims. She has thus waived the sole ground
   for appeal, and her appeal is DISMISSED. See Fed. R. App. P. 28(a)(8);
   5th Cir. R. 42.2; Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).




                                          2